DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/02/2018 and 11/12/2018 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10,169,404 B2. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,169,404 B2 and is covered by the U.S. Patent No. 10,169,404 B2 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,169,404 B2
Instant Application
1. A method for aggregating data in database tables, the method comprising: 

creating, by one or more processors at a computer system, an aggregation object hierarchy comprising a set of tables with related key columns and data columns, wherein the aggregation object hierarchy is defined and managed as a single entity with a single definition, and a defined rule exists for each key column and each data column for each table in the set of tables (corresponds to limitation A); 
receiving, by one or more processors at a computer system, a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row is based on a new (corresponds to limitation B); 
creating, by one or more processors at a computer system, a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row (corresponds to limitation C);
and automatically aggregating, by one or more processors at a computer system, the summarized row to one or more remaining tables in the aggregation object hierarchy, […] wherein the automatic aggregation of the summarized row to one or more remaining tables in the aggregation object hierarchy is performed based on defined table rules for each of the one or more remaining tables in the aggregation object hierarchy, wherein the defined table rules include removing a column from the summarized row […], and wherein the defined table rules are visible to the user as (corresponds to limitation D);

wherein the defined table rules include […] rounding a time value to an hour […] (corresponds to claim 2);

wherein the defined table rules include […] summing values, and averaging values (corresponds to claim 3);

wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column (corresponds to claim 4);

receiving, by one or more processors at a computer system, a request to update a table row in the aggregation object hierarchy, wherein the update to the table row is based on an updated table row from a table of the set of tables in the aggregation object hierarchy; 


(A) creating, by one or more processors at a computer system, an aggregation object hierarchy comprising a set of tables with related key columns and data columns, wherein the aggregation object hierarchy is defined and managed as a single entity with a single definition, and a defined rule exists for each key column and each data column for each table in the set of tables; 

(B) receiving, by one or more processors at the computer system, a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row is based on a new 

(C) creating, by one or more processors at the computer system, a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row;

(D) and automatically aggregating, by one or more processors at the computer system, the summarized row to one or more remaining tables in the aggregation object hierarchy, wherein the automatic aggregation of the summarized row to one or more remaining tables in the aggregation object hierarchy is performed based on defined table rules for each of the one or more remaining tables in the aggregation object hierarchy, wherein the defined table rules include a rule for removing a column from the summarized row, and wherein the defined table rules are visible to the user as part of a column label



2. The method of claim 1, wherein the defined table rules further include a rule for rounding a time value to an hour.

3. The method of claim 1, wherein the defined table rules further include a rule for summing values and a rule for averaging values.

4. The method of claim 1, wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column.





5. The method of claim 1, wherein creating, by one or more processors at the computer system, an aggregation object hierarchy comprising a set of tables with related key columns and data columns further comprises: determining, by one or more processors at the computer system, a set of required database objects for the aggregation object hierarchy; generating, by one or more processors at the computer system, one or more names for the set of required database objects of the aggregation object hierarchy; and determining, by one or more processors at the computer system, if one or more required database objects already exist in the database and if the one or more required database objects can be reused.
3. The method of claim 2, further comprising: assigning, by one or more processors at a computer system, an existing set of database tables to form the aggregation object hierarchy; generating, by one or more processors at a computer system, a set of database tables 


7. The method of claim 1, wherein creating, by one or more processors at the computer system, a summarized row from the updated table row further comprises: determining, by one or more processors at the computer system, a set of keys for the summarized row matching the tables in the aggregation object hierarchy; and generating, by one or more processors at the computer system, the summarized row using the set of keys.
10. A computer program product for aggregating data in database tables, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
(corresponds to limitation A); 

program instructions to receive a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row is based on a new table row from a table of the set of tables in the aggregation object hierarchy (corresponds to limitation B); 

program instructions to create a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row (corresponds to limitation C); 
(corresponds to limitation D);

wherein the defined table rules include […] rounding a time value to an hour […],(corresponds to claim 9)

 (corresponds to claim 10)


wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column (corresponds to claim 11);

program instructions to receive a request to update a table row in the aggregation object hierarchy, wherein the update to the table row is based on an updated table row from a table of the set of tables in the aggregation object hierarchy; program instructions to create a summarized row from the updated table row, wherein the summarized row includes the key columns and one or more updated or inserted data columns from the updated table row; program instructions to determine the summarized row exists in one or more 





(B) program instructions to receive a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row is based on a new table row from a table of the set of tables in the aggregation object hierarchy; 

(C) program instructions to create a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row; 






9. The computer program product of claim 8, wherein the defined table rules further include a rule for rounding a time value to an hour.




11. The computer program product of claim 8, wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column.




13. The computer program product of claim 12, wherein the stored program instructions further comprise: program instructions to assign an existing set of database tables to form the aggregation object hierarchy; program instructions to generate a set of database tables required for the aggregation object hierarchy; and program instructions to create the aggregation object hierarchy using the generated and existing set of database tables.
13. The computer program product of claim 10, wherein program instructions to create a summarized row from the updated table row further comprise: program instructions to determine a set of keys for the summarized row matching the tables in the aggregation object hierarchy; and program instructions to generate the summarized row using the set of keys. 




program instructions to create an aggregation object hierarchy comprising a set of tables with related key columns and data columns, wherein the aggregation object hierarchy is defined and managed as a single entity with a single definition, and a defined rule exists for each key column and each data column for each table in the set of tables (corresponds to limitation A); 
program instructions to receive a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row is based (corresponds to limitation B); 

program instructions to create a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row (corresponds to limitation C); 

and program instructions to automatically aggregate the summarized row to one or more remaining tables in the aggregation object hierarchy, […] wherein the automatic aggregation of the summarized row to one or more remaining tables in the aggregation object hierarchy is performed based on defined table rules for each of the one or more remaining tables in the aggregation object hierarchy, wherein the defined table rules include removing a column from the summarized row, […] and wherein the defined (corresponds to limitation D);

wherein the defined table rules include removing a column from the summarized row, rounding a time value to an hour, summing values, and averaging values (corresponds to claim 16)

wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column (corresponds to claim 17)

program instructions to receive a request to update a table row in the aggregation object hierarchy, wherein the update to the table row is based on an updated table row from a table of the set of tables in the aggregation object hierarchy; program instructions to create a summarized row from the updated table row, wherein the summarized row includes the key 


(A) program instructions to create an aggregation object hierarchy comprising a set of tables with related key columns and data columns, wherein the aggregation object hierarchy is defined and managed as a single entity with a single definition, and a defined rule exists for each key column and each data column for each table in the set of tables; 

(B) program instructions to receive a request to add a table row in the aggregation object hierarchy, wherein the addition of the table row 

(C) program instructions to create a summarized row from the new table row, wherein the summarized row includes the key columns and one or more updated data columns from the new table row; 

(D) and program instructions to automatically aggregate the summarized row to one or more remaining tables in the aggregation object hierarchy, wherein the automatic aggregation of the summarized row to one or more remaining tables in the aggregation object hierarchy is performed based on defined table rules for each of the one or more remaining tables in the aggregation object hierarchy, wherein the defined table rules include a rule for removing a column from the summarized row, and wherein the defined table rules are visible to the user as part of a column label



16. The computer system of claim 15, wherein the defined table rules further include a rule for rounding a time value to an hour, a rule for summing values, and a rule for averaging values. 17. The computer system of claim 15, wherein the key columns and the one or more updated data columns of the summarized row are aggregated according to the defined rules that exist for each key column and each data column. 




program instructions to set an operation completion code wherein the operational completion code may be numbers or letters identifying the specific problem; program instructions to create the error message 

18. The computer system of claim 15, wherein program instructions to create a summarized row from the updated table row further comprise: program instructions to determine a set of keys for the summarized row matching the tables in the aggregation object hierarchy; and program instructions to generate the summarized row using the set of keys.
20. The computer system of claim 15, wherein the stored program instructions to create a summarized row from the updated table row further comprise: program instructions to determine a set of keys for the summarized row matching the tables in the aggregation object hierarchy; and program instructions to generate the summarized row using the set of keys. 



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168